DETAILED ACTION
	This action is responsive to the amendment received 10/22/2020.  The amendment has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Objections
	The prior claim objections are withdrawn on view of the amended claims.


Claim Rejections - 35 USC § 112
	The prior §112 rejections are withdrawn in view of the amended claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 recites the via includes nickel phosphate material.  There is no support for a via comprising or including nickel phosphate (i.e. Ni3O8P2 or Ni3(PO4)2) found in the specification.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Cu/Cr or a Cu seed layer (re claim 13) and wherein the intermediate layer is a layer of aluminum (re claim 1), does not reasonably provide enablement for all known and unknown materials or alloys comprising chromium copper and all materials or alloys comprising aluminum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification only discloses two options for the seed layer Cr/Cu or Cu and discloses the deformation region may be a layer of Al or Au or Ag1, no other materials or alloys are disclosed.  There is no support in the specification for any other seed layer materials or alloys other than specifically a layer of chromium copper or copper while claim 13 broadly encompasses all known and unknown materials that may comprise chromium copper.  There is no support in the specification for the intermediate layer being any other materials other than a layer of Al, Au, or Ag, while claim 1 broadly encompasses all known and unknown materials that may comprise aluminum.  The claims must be commensurate with what is disclosed in the specification and the specification must provide support for the scope of the materials claimed.  If Applicant believes they have support for all compounds or alloys comprising CrCu then the Examiner respectfully requests Applicant show where support can be found.  If Applicant believes they have support for all compounds or alloys comprising aluminum then the Examiner respectfully requests Applicant show where support can be found.

Claims 3 and 5 each similarly recite the intermediate layer is configured to slide or tilt.  It is unclear what is required or excluded by the recited configuration, nor is it clear under what conditions the layer is supposedly configured to slide or tilt.  According to claim 1, the intermediate layer [comprises] is aluminum, and aluminum does not slide or tilt at room temperature.  As best understood, in order to slide or tilt, the aluminum layer must be heated to at least its softening or melting point, however this would be true for all metals making these limitations essentially non-limiting.
Claim 14 recites a modulus of electricity.  It is unclear what physical property this relates to.  As best understood, it appears Applicant intended to recite a modulus of elasticity.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinne et al. (US 2005/0215045) in view of Murata et al. (US 2004/0100164), all of record.
(Re Claim 1) Rinne teaches a method of forming an interconnect pillar between a chip and a substrate, the method comprising (see Figs. 3a-3f and paras. [0032]-[0039]):
forming a first copper layer (para. [0033] discloses copper for layer 307a) connected to the chip (chip 305, paras. [0025], [0032]) by a barrier and adhesion layer (303, noting there is no special definition provided regarding what is or is not considered a barrier and adhesion layer, any solid/continuous metal film will act as a barrier under some conditions and the layers are all adhered to one another); 
forming a second copper layer (second copper met by the copper oxidation barrier layer disclosed in para. [0036] formed between 311 and 313, not shown) connected to a via in the substrate by a solder layer (solder layer 313, para. [0036], substrate/via discussed below); and 

	Regarding connecting the multilayer metal pillar to a via in a substrate using the solder layer, this is an obvious use of the multilayer interconnect pillar disclosed by Rinne.  While Rinne does not disclose using the interconnect pillar in this obvious and well-known manner, one of ordinary skill in the art would recognize Rinne’s interconnect pillar is applicable in such a connection.  Related art from Murata discloses connecting a chip (1) having a multilayer metal pillar (5), to a substrate with a via (10, see Figs. 5A-6B and paras. [0093]-[0108]).  One of ordinary skill in the art would find it obvious to use Rinne’s interconnect pillar, for its known purpose of making an electrical connection with another substrate, as taught by Murata to make a connection with a substrate having a via.  Mounting chips onto substrates using interconnect bumps in this manner is standard practice in the packaging art and enables electrical communication (power, I/O, etc.) between a chip and a substrate.
(Re Claims 3 and 5, also see §112 rejection above) wherein the intermediate layer is configured to slide or tilt [re: claim 5 with the chip] (while it is unclear exactly what is required by the claimed configuration, any metal heated to a high enough temperature will eventually melt and therefor will be capable of sliding or tilting).
(Re Claim 6) wherein a sidewall of the first copper layer is aligned with a sidewall of the intermediate layer (Fig. 3f, sidewalls of 307a and 307b are aligned).
(Re Claim 7) wherein a sidewall of the intermediate layer is aligned with a sidewall of the second copper layer.  While the second copper layer is disclosed but not shown, based on the fabrication sequence disclosed (paras. [0035]-[0038]), the second copper layer will be formed in the sequence between Figs. 3d and 3e and the final selective etching with respect to layer 311 as shown in Fig. 3f results in all layers of the metal stack having aligned sidewalls with the exception of layer 311, thus the second copper layer will obviously have the same width as 313 and 307.
	(Re Claim 8) wherein the first copper layer (307a) is on and contacting a seed layer that is on and contacting the barrier and adhesion layer (303).  A seed layer is met by the fact that Rinne discloses one or more of the referenced layers may be a multi-layer structure (para. [0039]), therefore when 307a is a 
(Re Claim 9) wherein a vertical sidewall of the first copper layer is aligned with a vertical sidewall of the second copper layer (see discussion regarding claim 7). While the second copper layer is disclosed but not shown, based on the fabrication sequence disclosed (paras. [0035]-[0038]), the second copper layer will be formed in the sequence between Figs. 3d and 3e and the final selective etching with respect to layer 311 as shown in Fig. 3f results in all layers of the metal stack having aligned sidewalls with the exception of layer 311, thus the second copper layer will obviously have the same width as 313 and 307.
(Re Claim 10) further comprising forming a protective layer (see para. [0033] disclosing an interdiffusion layer between 307a and 307b) interposed at an interface between a surface of the intermediate layer (307b) and the first copper layer (307a).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinne et al. (US 2005/0215045) in view of Murata et al. (US 2004/0100164) as applied to claim 1 above, and further in view of Jan et al. (US 2004/0209406, newly cited).
(Re Claim 11) wherein the barrier and adhesion layer comprises titanium tungsten.
Rinne is silent regarding barrier/adhesion layer 303 comprising TiW in addition to the aluminum, related art from Jan discloses using an additional TiW layer (127, 327, 427) in conjunction with an aluminum layer (119, 319, 423) disposed between the aluminum and a copper layer (129, 329, 429).  The TiW layer provides improved barrier and adhesion properties between the aluminum and copper layer.  This corresponds to inserting a TiW layer in Rinne’s structure between aluminum layer 303 and copper layer 307a for improved barrier and adhesion properties as noted by Jan. In view of Jan, one of ordinary skill in the art would find it obvious to modify Rinne’s structure to further include a TiW layer, between an aluminum layer and a copper layer, on layer 303 for improving barrier and adhesion properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 5, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 10,403,590 in view of Murata et al. (US 2004/0100164).  Claims 1 and 5 of the ‘590 patent encompass all of the limitations recited in claims 1 and 10 of the instant application with the exception of a substrate with a via, however using a multilayer metal pillar to connect a chip to a via in a substrate is obvious in view of Murata (see Figs. 5A-6B and supporting text). 
Claims 1, 3, 5, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 12 of copending Application No. 16/250,456.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the ‘456 application encompass and thereby anticipate all of the limitations recited in claims 1 and 10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/502,591 in view of Murata et al. (US 2004/0100164).  Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the ‘591 application encompass all of the limitations recited in claims 1, 3-5, 8 and 10 of the instant application with the exception of a substrate with a via contacted by the solder, however using a multilayer metal pillar to connect a chip to a via in a substrate using solder is obvious in view of Murata (see Figs. 5A-6B and supporting text). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not apply to the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the embodiment constructively elected by original presentation, it is recognized other embodiments recite this layer may be Sn, In, or Bi.